DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-13 are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20  of U.S. Patent No. 11,109,586. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent invention scope is a narrow scope than the instant application. Thus, the broader scope of the instant application is encompassed within the patent’s invention scope.
Claim(s) 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4 and 6-7 of U.S. Patent No. 11,109,586 in view of Duncan et al. (“Duncan”, US 2014/0144390 A1, IDS).  	1) Regarding claim 1, the patent encompasses all of the limitations of the instant application, except the specific of the second central processor receiving location of said detected birds to direct a repelling action to target the detected birds. 	However, in the same art, Duncan discloses, in Figs. 1-4, 11 and 16, the concept of determining location of birds to perform a repelling action that targets the birds. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of determining location of birds to perform a repelling action that targets the birds as taught by Duncan, into the system of the patent, with the motivation to enhance the targeting features of the system. 	2) Regarding claim 2, see patent claim 2. 	3) Regarding claim 3, see patent claim 3. 	4) Regarding claim 4, see patent claim 4. 	5) Regarding claim 5, see patent claim 6. 	6) Regarding claim 6, see patent claim 7.
Claim Objections
Claim(s) 7 is objected to because of the following informalities:   	In particular, claim 7 recites “a first central processor which is trained detect birds…”, however it should recite “a first central processor which is trained to detect birds…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	In particular, claim 13 depends on a claim that is not about of the claim set (i.e., claim 13 depends on claim 14). Thus, the limitation is indefinite as it does not have proper antecedent basis from any preceding claim. It appears that applicant meant to gain antecedent basis from claim 8, therefore to further prosecution the claim will be examined in this manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Duncan in view of Shepherd et al. (“Shepherd”, US 10796141 B1).
 	1) Regarding claim 7, Duncan discloses a bird deterrence system comprising: 	a camera (¶0026; Fig. 1: detector 104), said camera acquiring a sequence of images of a region of interest over a period of time (Duncan discloses, in ¶0026, that the camera captures images to determine the type of a bird, hence a sequence of images of a region of interest is obtained. While Duncan does not disclose acquiring the images within a specific period of time. 	Shepherd discloses, in Col. 6, lines 36-51, the concept of obtaining images for predetermined time to enable detection of animals. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of obtaining images for predetermined time to enable detection of animals, into the system as taught by Duncan, with the motivation to enhance the image acquisition features of the system). 	As per the limitation a first central processor which is trained detect birds within said sequence of images, said first central processor creating a data set relative to said detected birds within said sequence of images. 	Duncan discloses, in ¶0063, the concept of implementing any processor to perform the methods, hence the system using at least one processor which is trained to detect birds within a sequence of obtained images. 	Shepherd discloses, in Col. 8, line 66 through Col. 9, line 46, the concept of using background information to enable bird detection. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using background information to enable bird detection, with the motivation to enhance the bird detection features of the system.  	As per the limitation a second central processor running a software application which is programmed to receive said data set from said first central processor. 	As addressed above, Duncan discloses, in ¶0063, the concept of implementing any processor to perform the methods. 	Shepherd discloses, in Col. 9, lines 17-47, the concept of using multiple processing components. Thus, it would have been obvious to a person of ordinary skill in the art to incorporate a processor to perform the repelling action as disclosed, in Figs. 1-4, 11 and/or 16 of Duncan, with the motivation to enhance the processing features of the system. 	As per the limitation direct a repelling pattern targeting detected birds within said region of interest based on said data set (Duncan: Figs. 1-4, 11 and/or 16); 	a light beam repellent device (Duncan: ¶0005; ¶0030;¶0047-49); and 	a control unit configured to control movement of the light beam repellent device along a trajectory consistent with said repelling pattern (Duncan: ¶0005; ¶0030), and activate the light beam repellent device to produce a moving light beam along the trajectory (Duncan discloses, in ¶0047-49, the concept of directing beam toward to eyes of a detected bird). 		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20140285667 A1; US 20140270378 A1; US 20040141635 A1; CN 107886086 A; US 20120093362 A1; US 20090066817 A1, animal detection system using background information to detect animal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684